Exhibit 10.5






2017 Incentive
Compensation Plan
DISCOVERY COMMUNICATIONS


aexhibit10310_image1a02.jpg [aexhibit10310_image1a02.jpg]








discalogo.jpg [discalogo.jpg]

--------------------------------------------------------------------------------




Discovery’s success depends on each employee working together to reach our
strategic goals. The Incentive Compensation Plan (ICP) is the variable component
in your overall pay package,
providing you with an opportunity to receive an award that is tied to business
success and your contributions to those results. When Discovery succeeds, we all
succeed.
This is a core tenet of our pay for performance philosophy. Discovery is
committed to providing all employees with competitive, performance-based
compensation and the opportunity to share in the company’s success. The ICP is
closely aligned with Discovery’s business strategy, strengthening the link
between our strategic goals and your compensation. An award under the ICP is not
guaranteed; awards will vary and may exceed or fall below individual incentive
targets depending upon business and individual performance for a given plan
year.
aexhibit10310_image4a02.gif [aexhibit10310_image4a02.gif]






--------------------------------------------------------------------------------



Table of Contents


4
ICP AT A GLANCE
5
FINANCIAL PERFORMANCE ELEMENT
5
Measures and Weightings
6
INDIVIDUAL PERFORMANCE
7
ADDITIONAL ICP INFORMATION
7
Employment Changes During Plan Year
8
TERMS AND CONDITIONS







--------------------------------------------------------------------------------






discoverycommunications



The ICP At a Glance


We recognize that the company’s success depends on each employee working
together to reach our strategic goals. The ICP is designed to strengthen the
direct link between your incentive payments and the results of the business
units or functions that you lead or support.
Performance & Award


KEY ICP ELEMENTS
The key elements of the ICP closely align performance and reward by creating a
link between your influence, your results and your incentive award.


Financial Performance Element


Discovery Communications Performance
A portion of your incentive is tied to the overall performance of Discovery
Communications Corporate (DCI).




Line of Business (LOB) Performance
This performance element only applies to employees who work in or are fully
dedicated to support a Line of Business (LOB) within Discovery Communications.
These employees will have a portion of their overall incentive pay tied to the
performance of the LOB that they work in or support.


Individual Performance
Your individual performance influences your incentive pay. Individual
Performance is determined by management.




The following illustration shows how each of the ICP Performance Elements work
together to create your total reward: To see the make-up of your individual ICP
target award, please see your Planned Compensation Statement, available in GPS.




 
 
4

--------------------------------------------------------------------------------





discoverycommunications



icpataglance.jpg [icpataglance.jpg]
*Awards under the ICP are not guaranteed and may exceed or fall below individual
targets depending on business and individual performance for a given plan year.

Financial Performance Element
You bring new ideas and fresh approaches that can ultimately affect the bottom
line, whether you work in one of Discovery’s dynamic networks or in a corporate
function.
For this reason, the ICP rewards you not only for your own individual
performance, but also for your impact on the financial performance of the
company as a whole and, if applicable, an LOB to which you are assigned.
You can see the financial element of your ICP calculation on your Planned
Compensation Statement, available in GPS. If you have any questions concerning
the financial element to which your ICP is tied, please contact your HR
Representative.


aexhibit10310_image5a02.gif [aexhibit10310_image5a02.gif]



MEASURES AND WEIGHTINGS


Discovery’s overall corporate financial success and each LOB have different
measures of financial performance, to appropriately capture what success means
for that part of the business. There are two overall factors used when measuring
financial performance: revenue and profitability. Discovery measures financial
performance by comparing the actual revenue and profitability results against
what was planned for the plan year.


Defining Revenue and Profitability


Revenue


 
 
5

--------------------------------------------------------------------------------



The total amount of money received by the company for goods sold or services
provided during the plan year.


Profitability
Within the profit-sharing portion of the plan, there are two measures, which are
identified below:


Adjusted Free Cash Flow (AFCF)


Discovery defines FCF as cash from operations less capital expenditures. FCF may
be adjusted (AFCF) to eliminate the impact on FCF of various one-off items such
as long-term incentive expenses arising from unbudgeted movements in stock
price, or unbudgeted M&A activity.
Adjusted Operating Income Before Depreciation and Amortization (AOIBDA)


AOIBDA is measured by revenue less cost of sales, operating expenses and
selling, general and administrative expenses (excluding long-term incentive
compensation). This measure of profitability is used for all US and
International LOBs.



Individual Performance




Your individual performance is an important part of the ICP. Each year,
Discovery sets its corporate goals, identifying the priorities for the year that
will help our company grow and achieve. The goals you set with your managers and
teams should support the company’s overall goals, and when you perform well
against those goals, Discovery performs well,
too. So whether you are assisting with international growth or focusing on
quality content, your individual performance ties directly to Discovery’s
overall performance.


Your ICP award can be reduced if you are on a performance plan during the year
or do not fully contribute to the success of your LOB (if applicable) or the
company overall as assessed by management. Extraordinary performance can result
in a higher ICP award through the performance pool as outlined below.


aexhibit10310_image6a02.gif [aexhibit10310_image6a02.gif]




PERFORMANCE POOL
The performance pool is a discretionary component of the ICP that may create an
additional amount of funding based on financial performance. If you performed
particularly well as an individual for the year, and the financial performance
of DCI and your LOB (if applicable) exceeds planned performance for the


 
 
6

--------------------------------------------------------------------------------



year, then, you may be eligible to receive a performance pool payout. If a pool
is available, a limited number of individual awards will be at the discretion of
senior management.



Additional ICP Information



EMPLOYMENT CHANGES DURING PLAN YEAR
Any employment changes throughout the year may result in a blending of the
salary used to calculate your ICP award and/or the incentive target percentage.
The LOB performance component, if applicable, of your Financial Performance
Element is based on your LOB assignment as of October 1.


Example: Blended Salary
The following sample calculation shows how the blended base salary is derived:
Assume the salary on January 1 is $50,000, and on September 1, the employee is
promoted and receives a salary increase to $60,000.


employmentchanges1.jpg [employmentchanges1.jpg]
The blended incentive opportunity is the amount used for incentive purposes as a
blend of an employee’s incentive opportunity throughout the year weighted by
time.


Example: Blended Incentive Opportunity
Here is an example of how the blended incentive opportunity percentage is
derived:
Assume the incentive opportunity on January 1 is 10% and the employee is
promoted on September 2 and is now entitled to receive a 15% incentive
opportunity. In this example, the employee was in a role with a 10% target for
244 days of the year and a 15% target for 121 days.


employmentchanges2.jpg [employmentchanges2.jpg]


 
 
7

--------------------------------------------------------------------------------




DISCOVERY COMMUNICATIONS, LLC INCENTIVE COMPENSATION PROGRAM
Adopted effective January 1, 2009,
as amended in 2010, 2011, 2012, 2013, 2015 and 2016


ELIGIBILITY AND TERMS




Employees of Discovery Communications, LLC or a participating subsidiary (“the
Company”) who are classified as regular full-time employees of the Company are
eligible to participate in the annual Incentive Compensation Program (the
“ICP”), subject to the discretion of management. Eligibility for part-time,
less-than-full time and temporary employees of the Company will be subject to
the discretion of management and/or determined by local legislation, country by
country, as appropriate. The determination of participation by any particular
employee or subsidiary is made by the Company in its discretion. An employee who
is eligible for another Company sales or annual incentive award program
generally is not eligible to participate in the ICP, nor is an employee who
begins employment in an ICP-eligible position on or after October 1 of the
Program Year. In this document, an employee who meets these eligibility
requirements is referred to as an “Eligible Employee.”


The ICP is an annual cash bonus program that rewards Eligible Employees for
their individual performance contribution and Company performance (measured and
treated separately in relation to revenue and profitability) for the entire
Program Year, subject to the proration provisions set forth below. The target
award opportunity is expressed as a percentage of base salary. The Company
performance metrics may reflect Company-wide performance or a combination of
overall Company performance and performance of a specific Company division or
business unit. An Eligible Employee’s payout, if any, is based on the applicable
Company performance measures (both revenue and profitability, measured
separately) and any other measures that may be applicable to an employee’s job
level or role. The calculated payout may be reduced if warranted by the
employee’s individual performance or other individual factors.


The ICP begins on January 1 and ends on December 31 each year (the “Program
Year”). The Company will comply with local legal requirements and any applicable
contractual provisions in implementing these Terms and Conditions; if a legal or
contractual provision conflicts with this document, the legal or contractual
requirement will govern. The payout, if any, under the ICP will occur in the
first quarter of the calendar year following the Program Year and, in the United
States, on or before March 15.





--------------------------------------------------------------------------------



TERMS AND CONDITIONS




1.
Proration of Target or Payout: An Eligible Employee must be employed for the
entire Program Year (i.e. from January 1 up to and including to December 31) to
be eligible for a payout, unless one of the following exceptions applies to
permit a prorated payout. The eligibility for and amount of any payout will
continue to be subject to the other terms and conditions of the ICP and the
applicable Company performance measures.

a.
New Hires: An employee who is hired into a role that is ICP-eligible before
October 1 of the Program Year, will be eligible for a prorated payout under the
ICP based on the date of hire, subject to the terms and conditions of the ICP.
An employee hired on or after October 1 of the Program Year, will not be
eligible to participate in that Program Year’s ICP.

b.
Part-Time Employees: An Eligible Employee who works part-time or less-than- full
time or who is hired during the Program Year and who otherwise meets the
eligibility requirements of the Program will be eligible for an ICP target that
is based on the percentage of applicable salary, at the part-time level, during
the Program Year.

c.
Paid Leave of Absence: An Eligible Employee who is in paid leave status for more
than 90 consecutive days during the Program Year will be eligible for a prorated
ICP payout, subject to the terms and conditions of the ICP. The proration
calculation will be based on the number of days that the Eligible Employee was
actively working (including paid leave for 90 days or less). An Eligible
Employee who is in paid leave status for 90 consecutive days or less will not be
subject to proration under this subsection.

d.
Unpaid Leave of Absence: An Eligible Employee who is in unpaid leave status for
more than two consecutive weeks will be eligible for a prorated ICP payout,
subject to the terms and conditions of the ICP. The proration calculation will
be based on the number of days that the Eligible Employee was actively working
(including unpaid leave of less than two weeks). An Eligible Employee who is in
unpaid leave status for two consecutive weeks or less will not be subject to
proration under this subsection. An Eligible Employee who is eligible for a
prorated ICP payout under Condition 1 c will not also be eligible for a prorated
payout under this Condition 1 d.

e.
Termination for Cause: If an Eligible Employee’s employment with the Company
terminates prior to the date the ICP for the Program Year is actually pa id out,
for “Cause,” the Eligible Employee will not be eligible for any payout, prorated
or otherwise. “Cause” shall mean under this paragraph: (i) the conviction of, or
nolo contendere or guilty plea, to a felony (whether any right to appeal has
been or may be exercised); (ii) conduct constituting embezzlement, material
misappropriation or fraud, whether or not related to the Eligible Employee’s
employment with the Company; (iii) conduct constituting a financial crime,
material act of dishonesty or conduct in violation of Company’s Code of Business
Conduct and Ethics; (iv) improper conduct substantially prejudicial to the
Company’s business; (v) willful unauthorized disclosure or use of Company
confidential information; (vi) material improper destruction of Company
property;

(vii) willful misconduct in connection with the performance of Executive's
duties; and (vii) any other conduct that constitutes Cause under the Company’s
policies and procedures.
f.
Resignation: If an Eligible Employee resigns from their employment (and their
employment ends) at any time in the Program Year, no payout prorated or
otherwise shall be paid. For these purposes, unless an Eligible Employee who is
working under a fixed term employment contract otherwise falls within one of the
above exceptions set forth in these terms and conditions (as applied to a




--------------------------------------------------------------------------------



resignation), a separation at the end of a fixed-term assignment because of the
natural expiration of the assignment shall be considered a resignation.
g.
Death, Disability, Retirement or Termination without Cause: If an Eligible
Employee separates before December 31 due to death, disability, retirement, or
to accept immediate employment with an “Affiliate,” the employee will be
eligible for a prorated payout if the employee was an Eligible Employee for 180
days or more during the Program Year. For these purposes, “retirement” means
separation from the Company for any reason other than Cause at a point at which
an Eligible Employee is at least age 60 and has been employed by the Company, or
any of its subsidiaries for at least ten years, where the Eligible Employee’s
period of service is determined using the Company’s Prior Employment Service
Policy or a successor policy chosen by the Administrator. Special treatment upon
retirement shall be subject to local laws in those countries subject to any EU
Directive on Discrimination. If an Eligible Employee’s employment is terminated
by the Company without Cause, the employee will be eligible for a prorated
payout if the employee (a) was an Eligible Employee for 270 days or more during
the Program Year, and (b) if applicable, meets any requirement to sign a release
of claims under a Company-sponsored severance benefit plan or other applicable
employment agreement or arrangement, provided that the arrangement does not
exclude the payout of the ICP. For purposes of this Section, an “Affiliate” is
an entity in which the Company has an ownership interest of 50% or more but
which is not considered a participating subsidiary under the ICP (e.g., OWN
LLC).

h.
Termination and Rehire During a Single Program Year: If an Eligible Employee’s
employment is terminated by the Company without Cause and the Eligible Employee
is rehired within the same Program Year, the employee will be eligible for a
prorated payout for that Program Year provided that (i) the Eligible Employee
has met any requirement to sign a release of claims associated with the
termination, and (ii) the Eligible Employee was actively employed for 180 days
or more during the Program Year, including service prior to the termination and
after the rehire date. The Company will determine the applicable Company
performance metrics based on the facts and circumstances of the Eligible
Employee’s role(s) and duties during the Program Year.

i.
Transfer into Role under Separate Bonus Plan. If an Eligible Employee moves into
a role that is not ICP-eligible because the role is covered by another bonus
plan (e.g., an advertising sales role), the employee will be eligible for a
prorated payout for that Program Year based on the length of time that the
Eligible Employee was in the ICP-eligible role.



2.
No Additional Rights: The ICP shall not confer or be deemed to confer any right
with respect to continuance of employment by the Company, nor interfere in any
way with the right of the Company to separate an employee from employment.



3.
Discretionary Program: Unless contrary to the express and unequivocal terms of
applicable law, regulations, or codetermination rights, any ICP payout is a
strictly discretionary and conditional payout, is made subject to the terms and
conditions of these guidelines and the applicable ICP Company performance
measures (based on revenue and profitability) for each

Eligible Employee, and does not form a part of an employee’s regular base salary
compensation. The operation or continuance of the ICP through a Program Year
gives no right or expectation to any ICP payout, whether in same or similar form
or at all, in any future Program Year. Company management also reserves the sole
discretion to determine the design, applicable criteria and the actual payout
percentages for each component of each target grid as it deems appropriate.



--------------------------------------------------------------------------------





4.
Profit Sharing: For those countries that legally require participation in profit
sharing programs, an addendum to these guidelines will be published. It is
acknowledged that, for all countries, any ICP payout is funded by two separate
elements a) corporate revenue and b) a share of profits.



5.
Timing of Payout: If an Eligible Employee terminates employment with the Company
before the scheduled payout date of the ICP and is eligible for a prorated
payout, the timing of any payout, if legally allowable, will be determined under
the normal course of the ICP and delivered on the scheduled payment date for
other Eligible Employees who remain employed by the Company. If local laws do
not permit a delay of the payment until the scheduled payment date under the
ICP, the Company at its sole discretion will determine the payment under the
Program to be included in the pay for the last month of employment.



6.
Administration: The Senior Vice President for Total Rewards (“Administrator”)
has the full power and authority to construe, interpret and administer the ICP
and the determinations of the Administrator are final, conclusive and binding on
all persons unless any such determination is otherwise expressly and
unequivocally prohibited by local laws and regulations or codetermination
rights. For participants employed in the United States, the ICP shall be
construed, administered and governed under the laws of the State of Maryland,
without regard to its conflict of law rules.



7.
Amendment, Modification, and Termination: The Company reserves the right to
amend, modify or terminate the ICP at any time in its sole discretion and will
implement those changes respecting the terms and conditions of local laws, works
agreements or codetermination rights that expressly and unequivocally conflict,
in whole or in part, with any such action or decision. The ICP will be
implemented subject to and in accordance with local laws and regulations, which
may require certain actions in particular circumstances.



8.
Clawback Policy: In addition to any other remedies available to the Company (but
subject to applicable law), if the Board, or the Compensation Committee,
determines that an employee has engaged in fraud or misconduct that resulted in
a financial restatement, the Company may recover, in whole or in part, any
incentive compensation, equity award, and/or profit realized from the sale of
Company securities, including any payment under the ICP, made or received in the
12 months after the filing of the financial statement that was found to be
inaccurate.




